Citation Nr: 1129575	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946. He died in 2004. The appellant is his lawful surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying service connection for the cause of the Veteran's death. 

Thereafter, in a November 2007 rating decision, the RO denied an additional claim for service connection for cause of death premised upon 38 U.S.C.A. § 1151    (West 2002 & Supp. 2010), based upon the theory that a disability incurred due to negligent or faulty VA medical care led to the cause of death. While this    November 2007 decision itself was never formally appealed to the Board,                   it represents a closely analogous theory to the more generalized claim already on appeal, and so the Board's decision below also addresses recovery in connection with 38 U.S.C.A. § 1151.

The appellant was previously scheduled for a May 2009 hearing at the Board's Central Office in Washington, D.C., but did not appear on the scheduled date.       As the appellant has not provided good case for the failure to appear, or requested a new hearing date, the earlier hearing request is deemed withdrawn. See 38 C.F.R.   § 20.702(e) (2010). 

The Board remanded this matter in November 2009 for specified development, and the claim has since returned for further review and readjudication.




FINDINGS OF FACT

1. The Veteran died from the immediate cause of acute leukemia, due to or as a consequence of myelodysplasia. 

2. During the Veteran's lifetime, service connection was awarded for shell fragment wound residuals to the right calf, right foot, and left buttock.

3. The competent and probative evidence weighs against finding that a disability of service origin caused or materially contributed to the Veteran's death. 

4. There is no competent evidence that an instance of faulty or negligent VA medical treatment caused or materially contributed to the Veteran's death. 


CONCLUSION OF LAW

The criteria are not met for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1151, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from October 2005 and January 2010, the RO/AMC informed the appellant as to each element of satisfactory notice             set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As an additional notice requirement, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a new standard as to notice under the VCAA pertaining to a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (where premised upon service- connected or compensable disability). Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and  (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The above criteria were all met through the January 2010 notice correspondence provided to the appellant,        sent pursuant to the Board's remand directive.  

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The January 2010 VCAA notice correspondence followed issuance of the September 2005 RO rating decision on appeal, and thus did not comport with the definition of timely notice.  However, the appellant has had an opportunity to respond to the notice correspondence in advance of the most recent March 2010 Supplemental Statement of the Case (SSOC) readjudicating her claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The appellant has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has also taken appropriate action to comply with the duty to assist the appellant in this case, acquiring private treatment records from during                    the Veteran's lifetime, and obtaining a VA medical opinions regarding the underlying medical conditions that caused or contributed to the Veteran's death.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). There is no indication of further medical evidence to obtain in connection with the claim for service connection for the cause of the Veteran's death, or other action necessary to supplement the record. In support of her claim, the appellant has provided correspondence from two private physicians. She previously requested a Board hearing, but did not appear for it on the scheduled date. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.  

Background and Analysis

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. Id. A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R.                 § 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

The Veteran's death certificate reflects that he died in December 2004 from the immediate cause of acute leukemia, with an approximate onset of two weeks prior; and from the underlying cause of myelodysplasia, with approximate onset of          eight years prior. 

During the Veteran's lifetime, he was awarded service connection for residuals of shell fragment wound (SFW) scarring of the right calf; residuals, SFW to the right foot with painful scar and decreased sensation; and cicatrices, with scars of the left buttock, with vague paresthesias of the left leg. He was rated at 10 percent for each of these conditions, which amounted to a combined disability rating of 30 percent.

The primary theory of recovery set forth by the appellant is that the Veteran               in connection with his service-connected disabilities still had shrapnel in his body  at the time of death, and that it was her belief that these foreign objects caused a blood disorder, which in turn caused the myelodysplasia and leukemia which was the cause of his death. 

A July 2005 letter of Dr. W.D.M. recounts the Veteran's medical history and his personal treatment of the Veteran since the initial diagnosis of myelodysplasia             in 1996.

In August 2005, a medical opinion was provided by a VA physician that addressed this same theory, following his review of the Veteran's claims file. The opinion indicated that the Veteran had been service-connected for shrapnel wounds, and at the time of his death it was noted that he still had some pieces of shrapnel in his body. According to the opinion, furthermore, the Veteran's physician and the private clinical evaluations of the Veteran indicated that he died from an acute leukemic episode related to his myelodyplasia. The VA physician emphasized that the cause of myelodysplasia and acute leukemia were not known. However, there was no medical evidence to the VA physician's knowledge which linked shrapnel to the development of either of the Veteran's final medical conditions. In the opinion of the VA examiner, it was not likely that the Veteran's death was caused or hastened by his service-connected shrapnel wounds and retained foreign bodies. 

In November 2005, Dr. W.D.M. offered another letter in which he again recounted the treatment history. The physician then offered an opinion stating that as there was no known cause of myelodysplasic syndrome, the Veteran's death was as likely as not the result of retained shrapnel obtained during his military service during World War II. 

Having duly considered the available evidence in this case, the Board finds that the requirements to establish service connection for the cause of the Veteran's death have not been met. A comprehensive review of all medical evidence obtained essentially does not demonstrate to a reasonable likelihood that the cause of death was associated with service-connected disability, or otherwise an incident of active military service. In so finding, the Board has given specific consideration to the theory that the appellant has raised that the Veteran's shrapnel wounds, for which he was service-connected during his lifetime, were the cause of or contributing factor to the illnesses that were the cause of death. While there is conflicting medical evidence on this dispositive issue, the Board has reviewed the evidence as a whole to determine whether the medical opinions of record present a basis upon which to competently resolve this claim. 

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

On consideration of the August 2005 VA medical opinion, this statement disfavors the presence of a medical relationship between the cause of death, and service-connected shrapnel wounds. The VA physician observed that the precise cause of myelodysplasia and acute leukemia were unknown. This having been said, however, the opinion physician was further unaware of any medical evidence which linked shrapnel wounds to either condition. 

Meanwhile, the November 2005 private physician's opinion supports a finding of a causal relationship to service-connected disability. The opinion posits that there    was no known cause of the Veteran's final medical conditions, and therefore it was as likely as not that retained shrapnel was the cause.

The Board when giving consideration to both opinions, places a high degree of emphasis upon the probative value of the VA opinion from August 2005, given that it involved a review of the Veteran's entire claims file. This offered an opportunity to consider the determinative issue of causation in light of his documented medical history. Included in this medical history was evidence regarding the nature and extent of service-connected SFW injury. It is worth noting that at least two separate occasions, x-rays of the right foot were negative for any retained foreign body.  That of course does not rule out the possibility of retained bodies elsewhere, but does underscore the value to an examining physician of having the Veteran's claim's file before him. What is also of use in evaluating the August 2005 VA medical opinion is that the VA physician considered the potential likelihood of the necessary causal relationship according to generally accepted medical principles, and found that there was no substantiating evidence. This helps demonstrate a clinical rationale on the part of the opining physician. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In comparison, the November 2005 private treating physician's opinion effectively reasons that because there was no known cause of the Veteran's final illness, that retained shrapnel was a legitimate explanation for this. The Board ultimately cannot find this to be a persuasive rationale. While it may be true that there is currently no ascertainable medical explanation for the condition of myelodysplasia, that does not in turn mean that service-connected disability was a likely explanation. The private physician's search for a viable clinical explanation essentially leads him to reach a conclusion not informed by an underlying medical rationale. To attempt to ascribe the cause of death to service-connected disability because there is no other known explanation, is merely an exercise in speculation and conjecture. More importantly, this type of explanation premised in speculation does not rise to the level of reasonable doubt under which the claim might prevail, i.e., circumstances under which there is at least a balance of favorable and unfavorable evidence substantiating a claim. See 38 C.F.R. § 3.102 (defining reasonable doubt as                "a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.). So while the physician states his conclusion in terms of what is "as likely as not," the lack of a true supportive rationale and persuasive logic to his opinion effectively means that the standard of reasonable doubt has not been met here. The Board further emphasizes that the fact that the opining November 2005 physician was the Veteran's treating physician for some time, while clearly relevant to this case, does not require that additional weight must be given to the conclusions expressed therein. See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (VA has declined to adopt a "treating physician rule" that additional evidentiary weight is presumptively afforded to the opinion of a physician who treats the veteran).

For these reasons, the Board assigns a greater degree of probative weight to the conclusions expressed by the VA examiner than the private physician. It follows that the competent and probative evidence does not establish an etiological linkage between service-connected disability, and the cause of the Veteran's death.

Apart from the above, the Board does not find any other cognizable basis upon which to reach a determination that service connection for cause of death is warranted. To this effect, there is no evidence suggesting or contention otherwise made that myelodysplasia itself began during service, or had its origin therein.     Nor are there any disabilities for which the Veteran could have been service-connected during his lifetime, but was not, which would appear to have impacted the development of myelodysplasia. The Board has also considered the theory of recovery previously raised under provisions of 38 U.S.C.A. § 1151. 

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151;                 38 C.F.R. § 3.358(a). To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. See also VAOPGCPREC       40-97 (Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998).
The appellant's contention is that while on visit to a VA medical center for treatment of problems stemming from service-connected disability, the Veteran was accidentally exposed to hazardous chemicals. She has enclosed a copy of a December 1992 form letter from the Asheville, North Carolina VA Medical Center (VAMC) indicating that it had been discovered that a private contractor working on duct work at the VAMC was using a hazardous chemical to complete the repairs, during the period of November 29 through December 2, 1992. According to letter, records indicated that the Veteran was at the medical center during this period of time, and may have been exposed to the fumes. Based on the information contained within the foregoing letter, the appellant avers that the Veteran could have developed a blood disorder as the result of the hazardous chemical exposure at      the Asheville VAMC.

Also of record is a December 16, 1992 industrial hygiene survey study commissioned by the Asheville VAMC. Essentially, the study report acknowledges that the chemicals in question dispersed earlier that month had been recognized by a number of governmental and non-governmental agencies as potentially being carcinogenic. That having been said, however, airborne sampling data indicated airborne concentrations in the locations mentioned during the survey were well below any of the recognized occupational exposure limits. As a matter of fact, all samples were well below the laboratory's analytical sensitivity. Because airborne concentrations were so low, no recommendations were made at that time to reduce airborne concentrations of these chemicals. 

In view of the preceding record of an industrial survey finding that there was no harmful concentration of chemicals in the airborne environment of the VAMC where the Veteran was a patient, the Board considers it difficult if not impossible to competently state that harmful chemical exposure was the actual cause of any additional disability thereafter incurred of myelodysplasia. Besides the fact that the record corroborates a relatively benign environment in the VAMC in         December 1992, there is no other medical evidence of record to indicate or suggest that the cause of death was in any manner linked to such an incident of harmful exposure.

Accordingly, the competent evidence does not show that a disability of service origin caused, or substantially and materially contributed to the Veteran's death. Nor is there a pertinent viable theory of recovery based upon an instance of faulty or deficient VA medical treatment. The Board has also wholly considered the appellant's contentions in this case; however, there must be competent and probative evidence establishing that the cause of the Veteran's death is                service-related. As the appellant is not shown to be other than a layperson, her unsubstantiated opinion cannot alone establish this claim, given that the matter of the cause of the Veteran's death is a complex medical question not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


